El Juez Asociado Se. Wolf,
emitió la opinión del tribunal. Se trata de una solicitud de certiorari, entre las mismas partes realmente interesadas que en el caso de Gandía v. Texidor que acabamos de resolver. Creemos que las suce-sivas actuaciones de las partes en aquel caso y especialmente las de la demandada presentando a la corte varias mociones, constituyeron una renuncia de cualquier derecho que pudiera tener ésta a la expedición dol auto. En todo caso la sitúa-*45ción legal lia cambiado de tal modo que nada nos queda por resolver, excepto una cuestión académica, y por tanto el auto de certiorari expedido debe ser anulado.
Sin lugar la solicitud y anulado el auto de cer-tiorari expedido.
Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sres. Presidente Hernández y Asociado Al-clrey no intervinieron.